     Case 2:21-cv-04608-FLA-PD Document 34 Filed 07/29/21 Page 1 of 9 Page ID #:263



 1
 2
 3
                                                                         JS-6
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
11    SILVER PEAKS, LLC,                          Case No. 2:21-cv-04608-FLA (PDx)
12                             Plaintiff,
                                                  RULING GRANTING PLAINTIFF’S
13                v.                              MOTION TO REMAND AND
14                                                DENYING DEFENDANT
                                                  CAREMORE’S MOTION TO
15    CAREMORE HEALTH PLAN, et al.,               DISMISS AS MOOT
16                             Defendants.
17
18
19
20                                           RULING
21          Before the court are two motions: (1) Plaintiff Silver Peaks, LLC’s (“Plaintiff”
22    or “Silver Peaks”) Motion to Remand (Dkt. 23) (“MTR”); and (2) Defendant
23    CareMore Health Plan’s (“Defendant” or “CareMore”) Motion to Dismiss Plaintiff’s
24    Complaint (Dkt. 24) (“MTD”). CareMore opposes Plaintiff’s Motion to Remand.
25    Dkt. 28 (“Opp. to MTR”).
26          On July 27, 2021, the court found this matter appropriate for resolution without
27    oral argument and vacated the hearing set for July 30, 2021. Dkt. 33; see Fed. R. Civ.
28    P. 78(b); Local Rule 7-15.

                                                1
     Case 2:21-cv-04608-FLA-PD Document 34 Filed 07/29/21 Page 2 of 9 Page ID #:264



 1             For the reasons stated herein, the court GRANTS Plaintiff’s Motion to Remand
 2    and DENIES Defendant CareMore’s Motion to Dismiss as moot.
 3                                          BACKGROUND
 4             Plaintiff filed this action on April 23, 2021 in Los Angeles Superior Court
 5    against Defendants CareMore, Country Villa Claremont Health Care Center, Inc.
 6    (“Claremont”), and Rockport Healthcare Support Services, LLC (“Rockport”)
 7    (collectively, “Defendants”). See Dkt. 1-4 (“Compl.”). Plaintiff is a home care
 8    organization that provides non-medical services, including supervisory “sitter
 9    services,” to patients that reside in their home or live in an elderly care facility.
10    Compl. ¶ 1. Defendant CareMore is a “medical group health plan, care delivery
11    system and insurer that works with a subscriber member’s insurance plan to deliver
12    needed care to subscribing members.” Id. ¶ 2. Defendant Claremont is a health care
13    facility operating in California, and Defendant Rockport is Claremont’s parent
14    company. Id. ¶¶ 3, 16. Plaintiff seeks damages against Defendants for (1) fraud,
15    (2) breach of contract, (3) breach of contract as third-party beneficiary, (4) breach of
16    implied contract, (5) account stated, (6) quantum meruit, and (7) unjust enrichment.
17    Compl. ¶¶ 18-59.
18             Plaintiff alleges Claremont and CareMore entered into a Letter of Agreement
19    (“LOA”) through which Plaintiff would provide sitter services for patient M.C.
20    (“Patient”), 1 who was enrolled in a Medicare Advantage plan administered by
21    CareMore.2 Compl. Ex. 1. According to Plaintiff, it rendered these sitter services for
22
23    1
          Patient is identified by her initials for privacy purposes.
24    2
       Medicare Advantage allows individuals to receive Medicare benefits through private
25    health-insurance plans instead of Medicare Parts A and B, the government’s fee-for-
      service program. See 42 U.S.C. § 1395w–21. “To participate, insurers referred to as
26    Medicare Advantage Organizations (MAOs) contract with the federal Centers for
27    Medicare & Medicaid Services (CMS).” Ohio State Chiropractic Ass’n v. Humana
      Health Plan Inc., 647 Fed. App’x 619, 620 (6th Cir. 2016) (citing 42 U.S.C. § 1395w–
28

                                                     2
     Case 2:21-cv-04608-FLA-PD Document 34 Filed 07/29/21 Page 3 of 9 Page ID #:265



 1    Patient from January 17, 2020 to February 5, 2020 in Claremont’s facility. Compl.
 2    ¶ 12. Plaintiff states the LOA outlines the following business practice for payment
 3    between Claremont and CareMore. MTR 3-4. First, Claremont must bill CareMore
 4    for the services Patient received within sixty calendar days from the dates of service.
 5    Id.; Compl. Ex. 1 ¶ 4. Next, CareMore issues a check for those services to either
 6    Claremont or Rockport. MTR 4; Compl. Ex. 1 ¶ 5. Finally, Claremont or Rockport
 7    reimburses Plaintiff for its services. MTR 4.
 8          In February 2020, Plaintiff sent Claremont an invoice for the sitter services it
 9    performed for Patient in the amount of $8,226. Compl. ¶ 13, Ex. 4. On July 17, 2020,
10    a Claremont employee allegedly told Plaintiff’s counsel that CareMore had issued the
11    funds for Plaintiff to be paid, but Rockport was withholding the funds. Id. ¶ 16.
12    Plaintiff, however, believes CareMore may be holding the funds and refusing to pay
13    for the contracted services. MTR 5. Plaintiff further alleges it still has not received
14    payment for the sitter services, despite notifying Defendants and sending multiple
15    overdue invoices. Compl. ¶ 17.
16          Defendant CareMore removed this action from state court on June 4, 2021,
17    arguing removal is proper under the “federal officer” removal statute, 28 U.S.C.
18    § 1442(a)(1). 3 Dkt. 1. Plaintiff filed the instant Motion to Remand on July 1, 2021.
19
20
      27; 42 C.F.R. § 422.503). As the Sixth Circuit has explained, “CMS makes monthly
21    per-beneficiary payments to MAOs, which take on the prospective financial risk of
22    serving Medicare beneficiaries. Generally speaking, MAOs have latitude to ‘select
      the [health-care] providers from whom the benefits under the plan are provided.’ To
23    that end, MAOs often contract with physicians and hospitals. But to cover the full
24    panoply of Medicare benefits, [Medicare Advantage] plans include services that are
      sometimes furnished by non-contract providers.’” Id. (citations omitted).
25    3
        The Notice of Removal also alleged the court has federal question jurisdiction
26    pursuant to 28 U.S.C. § 1441(c). Dkt. 1 at ¶¶ 24-27. Defendant CareMore, however,
27    abandons this argument in its opposition to Plaintiff’s Motion to Remand. See Opp. to
      MTR 10. Accordingly, the court limits its analysis to whether the court has
28    jurisdiction pursuant to the federal officer removal statute.
                                                  3
     Case 2:21-cv-04608-FLA-PD Document 34 Filed 07/29/21 Page 4 of 9 Page ID #:266



 1    Dkt. 23. The same day, Defendant CareMore filed its Motion to Dismiss, arguing,
 2    inter alia, that Plaintiff’s state law claims are preempted under the Medicare Act and
 3    that the court lacks subject matter jurisdiction because Plaintiff did not comply with
 4    the Medicare Act’s exhaustion requirements. Dkt. 24.
 5                                         DISCUSSION
 6    I.    Legal Standard
 7          A.     Removal Generally
 8          Federal courts have subject matter jurisdiction only as authorized by the
 9    Constitution and Congress. U.S. Const. art. III, § 2, cl. 1; see also Kokkonen v.
10    Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994). A suit filed in state court
11    may be removed to federal court only if the federal court would have had original
12    jurisdiction over the suit. 28 U.S.C. § 1441(a). The party seeking removal bears the
13    burden of establishing federal jurisdiction by a preponderance of the evidence. Gaus
14    v. Miles, Inc., 980 F.2d 564, 566-67 (9th Cir. 1992) (citing McNutt v. Gen. Motors
15    Acceptance Corp. of Ind., 298 U.S. 178, 189 (1936)).
16          In ruling on a motion to remand, jurisdiction is generally determined from the
17    face of the complaint. Miller v. Grgurich, 763 F.2d 372, 373 (9th Cir. 1985). The
18    court may remand the action sua sponte “[i]f at any time before final judgment it
19    appears that the district court lacks subject matter jurisdiction.” 28 U.S.C. § 1447(c);
20    United Invs. Life Ins. Co. v. Waddell & Reed Inc., 360 F.3d 960, 967 (9th Cir. 2004).
21          B.     The Federal Officer Removal Statute, 28 U.S.C. § 1442(a)(1)
22          Under the federal officer removal statute, a civil action may be removed to
23    federal court by “any officer (or any person acting under that officer) of the United
24    States or of any agency thereof, in an official or individual capacity, for or relating to
25    any act under color of such office….” 28 U.S.C. § 1442(a)(1) (“§ 1442”). In the
26    Ninth Circuit, federal officer removal is available to a defendant under § 1442(a) if:
27    (1) the removing defendant is a “person” within the meaning of the statute; (2) there is
28    a causal nexus between the removing party’s actions, taken pursuant to a federal

                                                   4
     Case 2:21-cv-04608-FLA-PD Document 34 Filed 07/29/21 Page 5 of 9 Page ID #:267



 1    officer’s directions, and plaintiff’s claims; and (3) the removing party can assert a
 2    colorable federal defense. Stirling v. Minasian, 955 F.3d 795, 800 (9th Cir. 2020).
 3           The federal officer removal statute is an exception to the “well-pleaded
 4    complaint” rule, which requires a federal question to appear on the face of the
 5    complaint for jurisdiction to be proper, rather than raised as an anticipated or actual
 6    defense. Jefferson Cnty. v. Acker, 527 U.S. 423, 431 (1999) (superseded by statute on
 7    other grounds as discussed in Sawyer v. Foster Wheeler LLC, 860 F.3d 249, 258 (4th
 8    Cir. 2017). In other words, the statute allows removal of suits against federal officers
 9    and people acting under them so long as: (1) a “connection or association” exists
10    between the act in question and the federal office; and (2) their defense depends on
11    federal law. Id.
12    II.    Analysis
13           CareMore argues this case was properly removed to federal court because
14    Patient was enrolled in a Medicare Advantage plan that CareMore administered, and
15    “Medicare coverage determinations and reimbursements are predicated on a purely
16    federal scheme involving federal Medicare Act statutes, its implementing regulations,
17    and policy determinations from the Centers for Medicare and Medicaid Services
18    (“CMS”)….” Opp. to MTR 1. Thus, according to CareMore, removal under the
19    federal officer statute is appropriate for private entities like itself because it
20    administers Medicare benefits under the direction of the federal government. Id. 1-2.
21    The court disagrees for two reasons.
22           First, from the face of the Complaint and its exhibits, the Medicare Act and its
23    implementing regulations appear to be irrelevant here. As Plaintiff points out, the
24    LOA explicitly states that “Patient Sitter Services are considered as excluded from
25    Medicare allowable payment and paid in addition to the Medicare allowable payment
26    at $18/hr….” Compl. Ex. 1, ¶ 5 (emphasis added). In other words, the LOA states
27    that sitter services are not covered by Medicare, but that CareMore will nonetheless
28    cover those services at a rate of $18 an hour.

                                                    5
     Case 2:21-cv-04608-FLA-PD Document 34 Filed 07/29/21 Page 6 of 9 Page ID #:268



 1          CareMore responds that “despite Plaintiff’s argument that the LOA states that
 2    sitter services are not covered under Medicare, Attachment A to the LOA provides
 3    that ‘[i]n the event of any inconsistency between the terms and conditions of this
 4    Attachment and the terms and conditions in the remainder of the [LOA], the terms and
 5    conditions of this Attachment A shall govern.’” Opp. to MTR 6 (citing Compl. Ex. 1,
 6    Attach. A, § 12.1). CareMore, however, does not explain how any provision of
 7    Attachment A contradicts the explicit terms of the LOA or how sitter services are in
 8    fact covered by Medicare. Nor does CareMore point to any “inconsistency” between
 9    the LOA and Attachment A regarding Medicare coverage of sitter services.
10          CareMore also contends that “[w]hether or not Plaintiff is seeking payment for
11    services that may not be covered [by Medicare] … is not relevant to the issue for
12    purposes of jurisdiction under the federal officer removal statute.” Opp. to MTR 6.
13    To the contrary, if sitter services are not covered by Medicare pursuant to the LOA,
14    CareMore cannot assert either: (1) a “causal nexus” between its actions, taken
15    pursuant to a federal officer’s directions, and plaintiff’s claims; or (2) a “colorable
16    federal defense.” See Stirling, 955 F.3d at 800. CareMore, thus, fails to establish
17    removal is appropriate.
18          Second, even if Medicare covered sitter services here, the court is not persuaded
19    CareMore was “acting under” any federal officer or agency under Supreme Court
20    precedent interpreting § 1442(a)(1).4 CareMore quotes Watson v. Philip Morris Cos.,
21    551 U.S. 142, 147, 152 (2007), to argue that a private entity is “acting under” a federal
22    officer when it is involved in “an effort to assist, or to help carry out, the duties or
23    tasks of the federal superior,” and that the term “acting under” is broad and must be
24    liberally construed. Opp. to MTR 3-4 (italics in Watson). The Supreme Court,
25
26
27
      4
       As the court concludes Defendant does not meet its burden to show it was “acting
      under” a federal official or agency for purposes of the removal statute, it need not
28    address the parties’ arguments regarding the additional requirements of § 1442.
                                                   6
     Case 2:21-cv-04608-FLA-PD Document 34 Filed 07/29/21 Page 7 of 9 Page ID #:269



 1    however, also emphasized that “broad language is not limitless. And a liberal
 2    construction nonetheless can find limits in a text’s language, context, history, and
 3    purposes.” Watson, 551 U.S. at 147.
 4           As Watson explained, the “basic purpose” of federal officer removal is to
 5    prevent interference with the federal government’s operations caused, for example, by
 6    a state’s prosecution of federal officers and agents acting within the scope of their
 7    authority. Id. at 150. It also serves to protect federal officers and agents from “local
 8    prejudice” against federal laws or officials, and to ensure “federal officials [access to]
 9    a federal forum in which to assert federal immunity defenses.” Id.
10           Here, CareMore’s interpretation of the federal officer removal statute stretches
11    it too far from its original purpose. CareMore is not at a significant risk of state-court
12    “prejudice” because it administers Medicare benefits. See id. at 152. A state-court
13    lawsuit brought against CareMore is not likely to disable federal officials from taking
14    necessary action to enforce federal law. Id. Nor is a state-court lawsuit in this action
15    likely to deny a federal forum to an individual entitled to assert a federal claim of
16    immunity. Id. Accordingly, neither the language, nor history, nor purpose of the
17    removal statute leads the court to believe Congress intended to expand the scope of
18    federal officer removal to entities such as CareMore. See id. at 147-53 (reviewing the
19    history and purpose of the federal officer removal statute).
20           To be sure, a private contractor may “act under” a federal officer or agency
21    when it “helps [federal] officers fulfill … basic governmental tasks” and “perform[s] a
22    job that, in the absence of a contract with a private firm, the Government itself would
23    have … to perform.” Id. at 153. This requires a showing that the government
24    formally delegated its legal authority to the private entity to act on its behalf. Id. at
25    156.
26           CareMore argues it performs government tasks by administering Medicare
27    benefits under Medicare Advantage plans, but fails to submit any evidence showing
28    Congress, CMS, or any other federal agency formally delegated legal authority to

                                                   7
     Case 2:21-cv-04608-FLA-PD Document 34 Filed 07/29/21 Page 8 of 9 Page ID #:270



 1    CareMore. See id. at 157 (noting that without evidence of formal delegation, the
 2    defendant was merely subject to government regulation, which is not sufficient for
 3    removal purposes). For example, CareMore does not submit evidence of a contract
 4    between itself and the government or point to a statute or regulation that explicitly
 5    delegates legal authority from the government to CareMore. See id. (holding plaintiff
 6    failed to establish it was “acting under” a federal officer where there was “no evidence
 7    of any delegation of legal authority” from a government agency nor “evidence of any
 8    contract, any payment, any employer/employee relationship, or any principal/agent
 9    arrangement”).
10          CareMore, thus, has failed to demonstrate by a preponderance of the evidence
11    that it has anything more than an arms-length relationship with CMS, or that the
12    control to which CareMore is subject is the type of close relationship necessary for a
13    private contractor to “act under” a federal agency. See Vaccarino v. Aetna, Inc., No.
14    5:18-cv-02349-JGB (SHKx), 2018 WL 6249707, at *6 (C.D. Cal. Nov. 29, 2018)
15    (holding that “[b]ecause Removing Defendants have not explained the nature of
16    CMS’s control over coverage decisions or elaborated on the government’s interest in
17    such decisions, they fail to meet their burden of showing that their actions were ‘taken
18    pursuant to a federal officer’s directions.’”).
19          Accordingly, CareMore is not entitled to remove this action as a “person acting
20    under” an officer of the United States, and Plaintiff’s Motion to Remand is
21    GRANTED.
22    ///
23    ///
24    ///
25
26
27
28

                                                   8
     Case 2:21-cv-04608-FLA-PD Document 34 Filed 07/29/21 Page 9 of 9 Page ID #:271



 1                                    CONCLUSION
 2          For the foregoing reasons, the court GRANTS Plaintiff’s Motion to Remand
 3    (Dkt. 23). Defendant CareMore’s Motion to Dismiss (Dkt. 24) is DENIED as moot.
 4          IT IS SO ORDERED.
 5
 6    Dated: July 29, 2021
 7                                            ______________________________
 8                                            FERNANDO L. AENLLE-ROCHA
                                              United States District Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              9
